DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4, 8, 9, 11-13, 16-19, 22, 23, 26, and 29-31 are pending in this application.  Claims 29-31 have been added.  Claims 5-7, 10, 14, 15, 20, 21, 24, 25, 27, and 28 have been cancelled.  Claims 1-4, 8, 9, 11-13, 16-19, 22, 23, 26, and 29-31 are rejected in this Office action.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-9, 23, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (USPGPub 2009/0092730 A1) in view of Merkenich et al. (USPN 5,234,707) and the Tate & Lyle High Performance Cook-Up Starches Product Application Grid (hereinafter “Product Application .
With respect to claims 1, 8, and 29, Smith et al. teach a process(ed) cheese-type product comprising natural cheese with about 2.5 to 25 percent (solid basis) calcium reduced casein source (dairy protein), wherein the product does not contain significant levels of emulsifying salts, (paragraph [0008]). Smith clarifies that "significant levels" of emulsifying salt are generally above 0.5 percent and that the disclosed process cheese-type product contains emulsifying salts in a range from less than 0.5 percent to 0 percent (paragraph [0008]). Furthermore, depending on the type of product desired, the cheese-type product comprises, natural cheese in the range of about 20 to about 87 percent, wherein said natural cheese comprises dairy protein and an overall moisture (water) level of about 35 to 70 percent (paragraphs [0008] and [0015]). In addition, Smith et al. disclose that the cheese product may contain additional ingredients so long as they do not adversely affect the properties of the resulting process cheese [0012]. Other (optional) ingredients, such as starches, may be added to improve texture, flavor, and nutrition [0020]. Once the ingredients as recited above are processed, the resulting processed cheese has desirable organoleptic properties, such as smooth texture, more intense cheese flavor, and reduced sodium levels without the use of emulsifying salts [0018]. For instance, the process cheese of Smith et al. retains said desirable organoleptic properties such as texture (abstract; [0002]). Smith et al. also disclose that the processed cheese product which does not contain significant levels of emulsifying salts, can be a cheese dip (sauce), a cheese spread, a cheese block, a cheese slice, a shredded cheese, or the like ( [0013]). 

Merkenich et al. teach a processed cheese mixture comprising a modified starch produced from amylopectin-rich and amylose-poor starches, especially from waxy maize starches such as hydroxypropyl waxy maize starch, wherein the additives do not have a negative influence on the taste and sensory properties of the finished processed cheese (column 1, lines 48-51; column 2, lines 52-54; column 3, lines 1-4). The modified starches taught by Merkenich et al. are taste-neutral (provide substantially no flavor) and do not give rise to lumps (column 2, lines 56-68). According to Merkenich et al. modified starches, such as the modified starches disclosed above, permit the added amount of processing salts (emulsifying salts) to be approximately halved in comparison with known recipes (column 2, lines 35-39). Merkenich et al. teach processed cheese mixtures containing up to 3% by weight of processing salt, wherein the disclosed range of processing salt (emulsifying salt) encompasses 0% by weight processing salt and overlaps with about 0.5 weight percent or less emulsifying salt as recited in both Smith et al. and applicant's claims. 
Both Smith et al. and Merkenich et al. teach processed cheese products that (may) comprise starch as well as a low level of emulsifying or processing salt. It would have been obvious to one of ordinary skill in the art to include a modified starch as the starch in the processed cheese of Smith et al., because Merkenich et al. disclose that processed cheese comprising (amylopectin-rich and amylose-poor) modified starches as well as low levels of processing (emulsifying) salts that overlap with the concentration of emulsifying salt in the composition of Smith et al. were known in the art at the time the invention was made. This demonstrates that compositions comprising modified starch and low and/or no processing/emulsifying salts were already known to form suitable processed cheese. Given that Smith et al. teach a processed cheese that does not contain significant levels of emulsifying salts and 
In addition, Merkenich et al. teach processed cheese comprising 0.25 to 2.5 weight % of modified starch additives for sufficient action (column 3, lines 9-11). For the reasons recited above, it would have been obvious to one of ordinary skill in the art to use the concentration of modified starch as suggested by Merkenich et al. in the processed cheese of Smith et al. since this was a suitable amount of modified starch for processed cheese characterized by the previously disclosed properties. 
In addition, Smith et al. fail to teach a non-crosslinked modified starch having a degree of substitution of less than about 0.2 D.S. and containing amylopectin and substantially no amylose. Moreover, Smith et al. are silent to a uniform distribution of amylopectin with substantially no intact starch granules and substantially no starch agglomerates with less than about 0.1 weight percent amylose so that the processed cheese has substantially no amylose therein, the amylopectin and amylose from the modified starch in a form and in a ratio effective to provide substantially no texture or flavor to the processed cheese, wherein the modified starch is a monosubstituted hydroxypropylated waxy corn starch. 
The High Performance Cook-Up Starches Product Application Grid discloses that the modified, waxy, starch, Shur-Fil 677, is suitable for use in dairy products, such as cheese sauces as well as prepared foods which include canned foods (See Chart). The present specification indicates Shur-Fil 677 (a lightly substituted waxy corn starch) is an exemplary starch for producing the claimed product ([0049]-[0052], 
It would have been obvious to one having ordinary skill in the art to practice the method of Smith et al. with Shur-Fil 677 as the starch product and use Shur-Fil 677 as the starch in the composition of Smith et al., in order to provide a processed cheese product that exhibits a uniform distribution of amylopectin with substantially no intact starch granules and substantially no starch agglomerates with less than about 0.1 weight percent amylose so that the processed cheese has substantially no amylose therein. Furthermore, it would have also been obvious to one of ordinary skill in the art to use Shur-Fil 677 as the starch in the composition of Smith et al., such that the amylopectin and amylose from the modified starch (Shur-Fil) is in a form and in a ratio effective to provide substantially no texture or flavor to the processed cheese. Since Smith et al. teach that starches (understood to be inclusive of numerous starch products) may be suitable for use in the processed cheese composition, while Merkenich et al. establish that using taste-neutral amylopectin-rich and amylose-poor modified, hydroxypropyl starch in processed cheese comprising low levels of processing/emulsifying salts was already known in the art, and the Product Application Grid discloses Shur-Fil 677 (modified starch) is suitable for cheese sauces (dairy products), the use of Shur-Fil 677 as the starch in the processed cheese composition of Smith et al. would have been obvious to a skilled practitioner. Thus, the claimed physical properties for the modified starch, which include a non-crosslinked modified starch having a degree of substitution of less than about 0.2 D.S. wherein the modified starch is a monosubstituted hydroxypropylated waxy corn starch are considered obvious. 
With respect to claims 1-4, 9, 23, and 29-31, claims 1-4, 9, 23, and 29-31 require limitations regarding the physical characteristics of the modified starch and/or processed cheese containing the 2  of processed cheese as determined by Lugol’s iodine stain at about 20X magnification such that there are substantially no intact starch granules of amylopectin in the processed cheese (claim 2); no intact starch granules, no starch agglomerates, and no amylose (claim 3); and a ratio of amylopectin to amylose from about 20 to about 200 (claim 4). In addition, because of the presence of Shur-Fil 677 within the processed cheese product of the modified Smith et al., the viscosity limitations and the pasting profile, would have also been expected to be satisfied. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I) 

Claims 11-13, 16-19, 23, and 26 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Smith et al. (USPGPub 2009/0092730 A1) in view of Merkenich et al. (USPN 5,234,707) and the Tate & Lyle High Performance Cook-Up Starches Product Application Grid (hereinafter “Product Application Grid”) (available at https://web.archive.org/web/20080621214957/http://www. tateandlyle.com/TateAndLyle/products_applications/product_application_grids/americas/high_performance_cookup_starches.htm as of 6/21/2008) and in further view of Buwalda et al. (USPGPub 2003/0157232 A1- copy furnished by applicant from 08/06/2020 IDS) and Mounsey et al. (“Modification .
With respect to claim 11, Smith et al., Merkenich et al., and “Product Application Grid” teach all that has been recited above, wherein Merkenich et al. and “Product Application Grid” are used to modify Smith et al. For instance, Merkenich et al. provides the motivation for the use of a modified starch in processed cheese while “Product Application Grid” teaches the use of a modified starch, Shur-Fill 677 in cheese sauce. In addition, Smith et al. teach a method of forming the emulsifying salt free processed cheese involving the steps of blending the natural cheese, water (moisture), and optional starch product together, forming a cheese mixture, followed by heating the ingredients (cheese mixture) to pasteurization temperatures (160° F) (range of 160° F to 190° F ([0011] and [0020]). Optionally, shear may be applied during or after heating. The resulting cheese product is homogenous and shows no signs of separation at pasteurization temperatures [0020]. 
However, Smith et al. fail to disclose the step of blending water and a modified starch containing amylopectin and substantially no amylose to its gelatinization temperature to form a cooked starch paste. In addition, Smith et al. are silent to blending said cooked starch paste with the natural cheese and water. 
Buwalda et al. teach a method forming a starch gel (paste) by mixing a modified starch containing amylopectin and substantially no amylose with water and heating the mixture to a temperature above the gelatinization temperature of the starch and subsequently cooling it to below said temperature ([0029]; claims 12 and 14). The gel (cooked starch paste) is formed in the preparation of the product in which the starch is used such as imitation (processed) cheese ([0028]-[0029]). 

Mounsey et al. teach a method in which pre-gelatinized starch is blended with other cheese mixture ingredients, such that the concentration of emulsifying salts is reduced, and an imitation cheese is formed (page 1040; column 1, Materials and methods). Furthermore, Mounsey et al. disclose that pre-gelatinization is a prerequisite for starches in order to give the desired texture in imitation cheese (page 1040; column 1, paragraph 2). 
Both Smith et al. and Mounsey et al. disclose methods of making processed cheese in which starch may be added. Given that Smith et al. teach the use of starch in order to improve the texture of the processed cheese and that Mounsey et al. disclose a pre-gelatinized starch that provides a desired process cheese texture, it would have been obvious to one of ordinary skill in the art to blend a pre-gelatinized starch with all of the other cheese ingredients of Smith et al., in order to obtain an emulsifying salt free processed cheese with desirable texture. 
The method of Smith et al. does not expressly disclose a non-crosslinked modified starch having a degree of substitution of less than about 0.2 D.S. and containing amylopectin and substantially no amylose being effective to form the processed cheese having to a uniform distribution of amylopectin with substantially no intact starch granules and substantially no starch agglomerates with less than about 0.1 weight percent amylose so that the processed cheese has substantially no amylose therein, the amylopectin and amylose from the modified starch in a form and in a ratio effective to provide 
“Product Application Grid” teach what has been previously recited above regarding the modified starch Shur-Fil 677. Further, the specification of the instant application indicates that Shur-Fil 677 is an exemplary starch to be used in the method for producing the claimed product, showing that Shur-Fil 677 exhibits all the physical properties claimed for the modified starch and the consequent physical properties of the emulsified salt free processed cheese product produced with Shur-Fil 677. 
It would have been obvious to one having ordinary skill in the art to practice the method of forming emulsifying salt free processed cheese as taught above with Shur-Fil 677 as the starch product, such that the resultant processed cheese product exhibits a uniform distribution of amylopectin with substantially no intact starch granules and substantially no starch agglomerates with less than about 0.1 weight percent amylose so that the processed cheese has substantially no amylose therein. Furthermore, it would have also been obvious to one of ordinary skill in the art to use Shur-Fil 677 as the starch in the modified method of Smith et al. as recited above, such that the amylopectin and amylose from the modified starch (Shur-Fil 677) is in a form and in a ratio effective to provide substantially no texture or flavor to the processed cheese. Since Smith et al. teach that starches (understood to be inclusive of numerous starch products) may be suitable for use in the processed cheese composition while Merkenich et al. establish that using taste-neutral amylopectin-rich and amylose-poor modified, hydroxypropyl starch in processed cheese comprising low levels of processing/emulsifying salts was already known in the art, and the Product Application Grid discloses that Shur-Fil 677 (modified starch) is suitable for cheese sauces (dairy products), the use of Shur-Fil 677 as the starch in the method of preparing an emulsifying salt-free processed cheese of Smith et al. is considered obvious to a skilled practitioner. Thus, the claimed physical properties for the modified starch, which include a non-crosslinked modified starch having a degree of substitution of less than about 0.2 D.S., wherein the 
With respect to claims 11-13, 16, 23, and 26, Smith et al. as modified by Merkenich et al., “Product Application Grid”, Buwalda et al. and Mounsey et al. teach the limitations recited above as well as heating to gelatinization. Furthermore, regarding claims 9 and 23, Smith et al. as modified by Merkenich et al. and “Product Application Grid” teach the processed cheese of claim 1. However, Smith et al. fail to expressly disclose a decrease in the viscosity of the cheese mixture, the viscosity of the cooked starch paste, the pasting profile, and the corresponding limitations when the modified starch is mixed with water and heated. 
Regarding the viscosity profiles, as previously recited, the specification indicates that Shur-Fil 677 is an exemplary starch to be used in the method for producing the claimed product, which shows that Shur-Fil exhibits all the physical properties claimed for the modified starch and the consequent physical properties of the emulsified salt free processed cheese product produced with Shur-Fil 677 ([0056]-[0058]). 
It would have been obvious to one having ordinary skill in the art to practice the method of forming emulsifying salt free processed cheese as taught above with Shur-Fil 677 as the starch product and thus obtain a resultant processed cheese, such that the cheese mixture containing the modified starch (Shur-Fil 677) exhibits a viscosity decrease of about 50,000 cps to about 60,000 cps from an initial viscosity of about 60,000 cps to about 65,000 cps during heating at about 65° C (149° F) to about 75° C  (167° F) to a final viscosity of about 2,500 cps to about 3500 cps, wherein the cooked starch paste (gel) has a viscosity from about 2,500 cps to about 3000 cps. Furthermore, because of the presence of Shur-Fil 677 within the processed cheese product, which is also used in the method of preparing said product, of the modified Smith et al., the viscosity limitations and the pasting profile, would have also been expected to be satisfied. 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I) 
With respect to claim 17, Smith et al. as modified by Merkenich et al, “Product Application Grid”, Buwalda et al. and Mounsey et al. teach the limitations recited above. 
In addition, Merkenich et al. teach processed cheese comprising 0.25 to 2.5 weight % of modified starch additives for sufficient action (column 3, lines 9-11). For the reasons recited above, such as that Smith teaches using a starch and Merkenich et al. teach an amount of starch as claimed, it would have been obvious to one of ordinary skill in the art to use the concentration of modified starch as suggested by Merkenich et al. in the processed cheese of Smith et al. since this was a suitable amount of modified starch for processed cheese characterized by the previously disclosed properties. 
Regarding claim 18, the modified Smith et al. teach a method for making an emulsifying salt free processed cheese comprising natural cheese in the range of about 20 to about 87 percent (Smith et al. :[0008]). 
Regarding claim 19, the modified Smith et al. teach the method as recited above with respect to claim 11, wherein the processed cheese can be a cheese spread or cheese slice (Smith: [0013]).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (USPGPub 2009/0092730 A1), Merkenich et al. (USPN 5,234,707) and the Tate & Lyle High Performance Cook-Up Starches Product Application Grid (hereinafter “Product Application Grid”) (available at https://web.archive.org/web/20080621214957/http://www. tateandlyle.com/TateAndLyle/products_applications/product_application_grids/americas/high_performance_cookup_starches.htm as of 6/21/2008- copy furnished by applicant from 08/06/2020 IDS), .
With respect to claim 22, Smith et al. in view of Merkenich, “Product Application Grid”, Buwalda et al. and Mounsey et al. teach a method for preparing an emulsifying salt free processed cheese involving the steps of (1) heating a blend of water and a modified starch (Shur-Fil 677) to its gelatinization temperature to form a gel (cooked starch paste), (2) blending the gel (cooked starch paste) with natural cheese and water to form a cheese mixture, and (3) heating the cheese mixture to form the processed cheese. 
However, the references are silent to shearing the cooked starch paste prior to blending it with the natural cheese mixture. 
Henry et al. teach fresh non-standard cheeses that are mozzarella-like and cheddar-like and that have enhanced flavor, melt, and shelf life properties, for application on pizza and tacos. Henry teaches that the functionality of the cheese may be controlled by inclusion of a cheese extender, which contains ingredient such as water, low cost solids, and cheese solids (column 3, lines 5-8). The low cost solids are supplied in the form of starch and maltodextrin to promote moisture retention and modify texture for application targeted melt and chew. Henry also teaches that it is preferred to make the starch-based extender in a separate processing step for better control and more efficient incorporation (column 3, lines 11-13).  Further, the starch-based extender may be produced by cooking native rice or tapioca to a paste under high temperature and shear followed by gentle incorporation of fat and other ingredients under low shear (column 3, lines 25-35). The extender then may be added to fresh cheese curd after whey separation, to melted cheese during a traditional pasta filata processing step, or to aged cheese in 
Smith et al. as modified by Merkenich et al., “Product Application Grid”, Buwalda et al. and Mounsey et al. as well as Henry both teach a process for making cheese which is derived from mixing water, modified starch, and other ingredients with a natural cheese mixture. Given Smith et al. teach a method of making process cheese that retains desirable organoleptic properties, such as smooth texture, wherein the cheese comprises starch and that Henry et al. teach that high shear is applied to modified starch to prevent lumping, it would have been obvious to modify the combined references recited above in view of Henry in order to add high shear to the modified starch paste while heating it to temperatures above its gelatinization temperature in order to ensure that resulting processed cheese has a desirable texture. 

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not tech the claimed starch and that the claimed invention provides for unexpected results.
As set forth above, Smith et al teach that starch may be added to the processed cheese that does not contain significant levels of emulsifying salts.  Merkenich et a. teach a processed cheese mixture comprising a modified starch produced from amylopectin-rich and amylose-poor starches, especially from waxy maize starches such as hydroxypropyl waxy maize starch, wherein the additives do not have a negative influence on the taste and sensory properties of the finished processed cheese.  
Given that Smith et al. teach a processed cheese that does not contain significant levels of emulsifying salts and that Merkenich et al. teach that the presence of modified starch reduces the amount of processing salts necessary, one of ordinary skill would have been motivated to use modified starch as the source of starch in the composition of Smith et al. 
The High Performance Cook-Up Starches Product Application Grid discloses that the modified, waxy, starch, Shur-Fil 677, is suitable for use in dairy products.  The claimed physical properties for the modified starch, which include a non-crosslinked modified starch having a degree of substitution of less than about 0.2 D.S. wherein the modified starch is a monosubstituted hydroxypropylated waxy corn starch are considered obvious. Because of the presence of Shur-Fil 677 within the processed cheese product of the modified Smith et al., the viscosity limitations and the pasting profile, would have also been expected to be satisfied. 
The declaration under 37 CFR 1.132 filed June 11, 2021 is insufficient to overcome the rejection of the claims based upon 35 USC 103 as set forth in the last Office action for the following reasons.
1) The showing is not commensurate in scope with the claims.  Applicant broadly claims “about 0.1 weight percent to about 10 weight percent of non-crosslinked modified starch having a degree of substitution of less than about 0.2 D.S. and containing amylopectin and substantially no amylose.”   It is not clear that Shur-FIL 677 starch is representative of this range.
2)  The provided photos do not clearly show unexpected results as the data is not analyzed.
3)  The prior art clearly teaches the use of Shur-FIL 677.  Applicant does not provide unexpected results. The results appear to be no more than expected.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         
LAW
March 10, 2022